Citation Nr: 1131199	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO. 08-21 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for chronic kidney disease with renal failure.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to January 1997 and from June 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was previously remanded in January 2010. The RO was instructed to collect the outstanding VA or private records identified by the Veteran. The RO was also directed to return the claims file to the April 2007 VA examiner (if available) to determine "whether the Veteran's kidney disease is directly or indirectly related to service." In the directives, the examiner was directed:

a. The claims folder and a copy of this remand will be made available to the reviewer, who must specifically acknowledge receipt and review of these materials in any report generated.

b. After reviewing the claims file, the reviewer must address whether it is likely that the Veteran's kidney disease is related to service. The examiner should specifically refer to the report of the April 2007 examination, as well as the treatment record and any applicable treatises, and explain whether a causal relationship exists between hyperaldosteronism, hypertension, a congenital single kidney, and current chronic kidney disease. The examiner must specify which, if any, of those conditions, is related to, or has been aggravated by, the Veteran's service. A rationale must be provided for any findings rendered. (Emphasis added.)

In a May 2010 report, the examiner in substance stated that:

The Veteran's chronic kidney disease was secondary to hypertension, hyperaldosteronism and single kidney;

Hyperaldosteronism aggravated hypertension "by 50 percent," as the former disorder was "known to cause and aggravate the latter;

Single kidney was not related to hypertension or hyperaldosteronism, and;

Hypertension and chronic kidney disease were aggravated by military service "by 50 percent."

The examiner's May 2010 addendum is not sufficient for the Board to conduct appellate review, as there is no explanation of how the examiner concluded that the Veteran's kidney disease was aggravated by military service "by 50 percent."

Conversely, in its supplemental statement of the case dated in June 2011, the RO/AMC wholly ignored the May 2010 addendum. It found the examiner "gave no rationale" to support the opinion. However, the Courts have repeatedly held that VA adjudicators may not rely upon their own unsubstantiated medical opinion. Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). Regulation also provides that when no rationale is provided by a medical examiner the law requires that the claims folder be returned to the examiner for clarification. 38 C.F.R. § 4.2 (requiring that if findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 

The May 2010 addendum has now raised the issue of aggravation of kidney disease by military service, as opposed to cause. A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (as amended, effective from October 10, 2006 requiring that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006)..

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify any outstanding treatment records from VA and non-VA health care providers.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies.

The Veteran must also be advised that with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available medical records have been received, the RO/AMC must arrange to have the Veteran's claims file returned to the examiner who conducted the April 2007 VA examination and authored the May 2010 VA medical addendum. If that examiner is unavailable, or is otherwise unable to resolve the questions below, the file should be provided to another physician of suitable background and experience. The following considerations will govern the examination: 

a. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

b. The examiner is to be instructed that by law, the Board must evaluate the probative value of any medical opinions by such factors as thoroughness and degree of detail, and whether there was review of the veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998). Under the law now applicable to VA claims benefits determinations, appellate courts have held that a bare conclusion, even one reached by a health care professional, is not sufficient unless it has a factual basis in the record. Miller v. West, 11 Vet. App. 345 (1998).


c. In accordance with 38 C.F.R. § 3.310, the examiner must specifically address the medical evidence in the Veteran's service treatment and post-service-treatment records, and explain his findings including that of hypertension and chronic kidney disease being "aggravated by military service by 50 percent."

3. Readjudicate the issue on appeal. The RO/AMC's attention is called to 38 C.F.R. § 3.309(a). If the benefit as to chronic kidney disease is granted on the basis that hypertension was incurred in or aggravated by military service, and further that chronic kidney disease was caused by hypertension, the RO/AMC must consider whether hypertension should be service-connected. 

If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


